DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               BARRY SNEED,
                                 Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D18-1354

                               [July 19, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 98-4592 CF10A.

   Barry Sneed, Zephyrhills, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., MAY and CIKLIN, JJ., concur.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.